Supreme Court of the United States
                               Office of the Clerk
                           Washington, DC 20543-0001
                                                                  Scott S. Harris
                                                                  Clerk of the Court
                                                                  (202) 479-3011
                                  February 18, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station                                               RECEIVED IN
Austin, TX 78711                                         COURT OF CRIMINAL APPEALS
                                                                  FIB 24 2015
        Re:   Julius Jerome Murphy
              v. Texas                                        Abel Acosta, Clerk
              No. 14-989
              (Your No. WR-38, 198-03)


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
February 17, 2015 and placed on the docket February 18, 2015 as No. 14-989.




                                         Sincerely,

                                         Scott S. Harris, Clerk

                                         by

                                         Redmond K. Barnes
                                         Case Analyst